Citation Nr: 0004475	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-32 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error in a March 
1996 Board of Veterans' Appeals decision, which denied a 
claim for entitlement to an effective date prior to July 31, 
1990, for a grant of entitlement to service connection for 
systemic lupus erythematosus, with assignment of a 100 
percent evaluation.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1996 motion from the veteran for 
revision or reversal on the grounds of clear and unmistakable 
error (CUE) of a March 1996 Board decision that denied 
entitlement to an effective date prior to July 31, 1990, for 
an award of service connection for systemic lupus 
erythematosus, with assignment of a 100 percent evaluation.


FINDINGS OF FACT

1.  In a March 1996 decision, the Board denied entitlement to 
an effective date prior to July 31, 1990, for a grant of 
entitlement to service connection for systemic lupus 
erythematosus, with assignment of a 100 percent evaluation.

2.  The moving party has alleged that he should be service-
connected for systemic lupus erythematosus back to service 
separation, as he contends that he had the disease since that 
time; the moving party also has alleged that he was 
misdiagnosed in 1977, and that at a minimum he should be 
assigned a total rating for systemic lupus erythematosus 
since that time.


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the March 29, 1996, Board decision in failing to grant a 
claim for entitlement to an effective date prior to July 31, 
1990, for a grant of entitlement to service connection for 
systemic lupus erythematosus, with assignment of a 100 
percent evaluation fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 29, 1996, the Board issued a decision that denied a 
claim for entitlement to an effective date prior to July 31, 
1990, for a grant of entitlement to service connection for 
systemic lupus erythematosus, with assignment of a 100 
percent evaluation.  In June 1996, the moving party filed a 
motion for reconsideration of the March 1996 Board decision, 
which was subsequently denied in July 1996.  

In March 1997, the moving party filed a claim for entitlement 
to an earlier effective date for service connection for 
systemic lupus erythematosus; the moving party alleged an 
"obvious (or clear and unmistakable) error."  Consequently, 
in an April 1997 rating decision, the RO adjudicated the 
moving party's claim as to whether there was CUE in the 
rating decision dated August 17, 1993, which assigned an 
effective dated for an award of service connection for 
systemic lupus erythematosus.  The RO denied the claim and 
the moving party perfected a timely appeal, which was 
certified to the Board in October 1997.

Upon receipt of this appeal at the BVA, it was noted that the 
August 1993 rating decision had been subsumed in the March 
1996 decision.  Thus, the proper issue before the Board was 
not whether there was CUE in the August 1993 rating decision, 
but, rather, whether there was CUE in the March 1996 BVA 
decision.  Thus, by letter dated in April 1999, the BVA 
notified the moving party that in November 1997, Congress 
gave the BVA the authority to review its prior decisions on 
the grounds of CUE.  Additionally, the BVA noted that in 
January 1999, final CUE regulations had been published in the 
Federal Register governing claims for CUE in Board decisions.  
The moving party was furnished with a copy of the new 
regulations, and given 60 days to respond.  The moving party 
was also informed that if he did nothing, the Board would 
proceed with adjudication of his request.  

It does not appear that the moving party responded to the 
April 1999 BVA letter, and in an August 1999 letter the BVA 
informed the moving party that they intended to proceed with 
his appeal.  Additionally, a separate BVA letter, dated in 
August 1999, was sent to the moving party's representative.  
In September 1999, the moving party's representative 
responded that they had no further comments.  Thus, the Board 
will proceed with adjudication of this appeal.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  According to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

The parameters as to what constitutes CUE, and what does not, 
are set forth in 38 C.F.R. § 20.1403, as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the Board finds that the moving party has not 
demonstrated that the Board's March 1996 decision contains 
CUE.  The March 1996 Board decision noted that in three prior 
BVA decisions, dated in July 1985, December 1987, and 
February 1990, service connection was denied for systemic 
lupus erythematosus.  The Board also noted that on July 31, 
1990, the RO received the moving party's claim to reopen a 
claim for service connection for systemic lupus 
erythematosus.  Further, in an August 1993 rating decision, 
the RO determined that the evidence submitted by the moving 
party was new and material to reopen his previously denied 
claim, and the RO granted service connection for systemic 
lupus erythematosus, with a 100 percent evaluation assigned 
from July 31, 1990, which was the date of receipt of the 
claim to reopen.  In support of the foregoing decision, the 
Board cited 38 U.S.C.A. § 5110, which provides that the 
effective date of an award based on a claim reopened after 
final adjudication shall not be earlier than the date of 
receipt of the application therefor.  Thus, the Board held 
that there was no legal authority to grant an effective date 
prior to July 31, 1990, the date of the moving party's 
reopened claim, for service connection for systemic lupus 
erythematosus, with assignment of a 100 percent evaluation, 
and therefore, the appeal was denied. 

In the moving party's statements of record, including the 
June 1996 motion for reconsideration, the March 1997 claim 
for CUE, hearing testimony from hearings held at the RO in 
April 1997 and June 1997, and a September 1997 VA Form 9, the 
moving party essentially argued that he should be assigned an 
effective date for systemic lupus back to service separation.  
The moving party indicated that he has had symptoms of lupus 
since active military service, and he also claimed that he 
was misdiagnosed in 1977, when in fact he had systemic lupus 
erythematosus in 1977.
In short, the moving party essentially argues that he has had 
systemic lupus erythematosus at least as far back as 1977, 
and even during military service.  Thus, he contends that the 
Board erred in not assigning an earlier effective date for 
entitlement to service connection for systemic lupus 
erythematosus.  The Board finds that such an allegation does 
not constitute a valid claim of CUE.  As stated by the United 
States Court of Appeals for Veterans Claims (Court), the 
following is required for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board emphasizes that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).
In this regard, the moving party has raised a generic 
allegation of error concerning the March 1996 Board decision, 
but not necessarily the discrete issue of CUE.  The moving 
party has alleged that the March 1996 Board decision was the 
product of error essentially because he was misdiagnosed in 
1977.   This argument represents a clear-cut example of 
disagreement with the medical evidence, and is not a proper 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra.

Thus, after careful review of the evidence of record, 
including the moving party's allegations, it must be 
concluded that the moving party has not set forth specific 
allegations of error either of fact or law, in the March 29, 
1996 BVA decision.  Accordingly, in the absence of any 
additional allegations, the motion is denied.


ORDER

The motion for revision of the March 29, 1996, Board decision 
on the grounds of CUE is denied.




		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals


 


